TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-06-00477-CV




                                In re Lesley Wayne Connor




                 ORIGINAL PROCEEDING FROM TOM GREEN COUNTY



                            MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).




                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Filed: September 15, 2006